Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                December 16, 2016

The Court of Appeals hereby passes the following order:

A17A0686. CORNELL MURRAY v. THE STATE.

      In 2014, Cornell Murray pled guilty to armed robbery, and the trial court
imposed a 15-year sentence, with the first 12 years to be served in prison and the
remainder to be served on probation.1 The record contains no indication that Murray
filed a direct appeal from his judgment of conviction.
      In August 2016, Murray filed a motion to correct an illegal and/or void
sentence, raising several challenges to his grand jury proceedings and resulting
indictment. The trial court denied Murray’s motion, and he filed this direct appeal.
We lack jurisdiction.
      Under OCGA § 17-10-1 (f), a court may modify a sentence during the year
after its imposition or within 120 days after remittitur following a direct appeal,
whichever is later. See Frazier v. State, 302 Ga. App. 346, 348 (691 SE2d 247)
(2010). Once this statutory period expires, a trial court may modify only a void
sentence. Id. A sentence is void if the court imposes punishment that the law does
not allow. Jones v. State, 278 Ga. 669, 670 (604 SE2d 483) (2004). When a sentence
falls within the statutory range of punishment, it is not void and is not subject to
post-appeal modification beyond that provided in § 17-10-1 (f). Id. A direct appeal
does not lie from the denial of a motion to modify a sentence filed outside the
statutory time period unless the motion raises a colorable claim that the sentence is,
in fact, void. Frazier, 302 Ga. App. at 348.


      1
       Murray also pled guilty to aggravated assault, which merged into his armed
robbery conviction.
      Here, each of Murray’s claims challenge his conviction, and not his sentence,
and thus do not state colorable void-sentence claims. See Jones v. State, 290 Ga.
App. 490, 493-494 (1) & (2) (659 SE2d 875) (2008) (challenge to validity of
indictment is challenge to conviction, not sentence).             Consequently, we lack
jurisdiction to consider his appeal. See Frazier, 302 Ga. App. at 348. To the extent
that Murray’s motion could be construed as seeking to vacate or modify his
conviction, “a petition to vacate or modify a judgment of conviction is not an
appropriate remedy in a criminal case,” Harper v. State, 286 Ga. 216, 218 (1) (686
SE2d 786) (2009), and any appeal from an order denying or dismissing such a motion
must be dismissed, see id. at 218 (2); see also Roberts v. State, 286 Ga. 532, 532 (690
SE2d 150) (2010).
      For these reasons, this appeal is hereby DISMISSED for lack of jurisdiction.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         12/16/2016
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.